Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments 
In response to the amendments received on 10/20/2021 and 03/28/2022: 
Claims 1 and 4-10 are pending in the current application. Claim 1 has been amended. Claim 3 has been canceled. Claims 7-10 are new. Claims 4, 6, and 8-10 are withdrawn as being drawn to non-elected species. 
 The corrected drawings filed 10/20/2021 have been accepted. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Higaki et al. (JP2005135764A) in view of Schaffer et al. (US 2016/0197373)
Regarding claim 1, Higaki teaches a power storage device comprising:
a plurality of bipolar electrodes being stacked, each of the plurality of bipolar electrodes M including a collector M/2 having a first surface and a second surface opposite to the first surface, a positive electrode layer 8 provided on the first surface, and a negative electrode layer 9 provided on the second surface (P31-32; Fig. 4);
a first resin member 3 provided on at least one surface of the first surface and the second surface in at least a portion of an outer peripheral portion of the collector (Fig. 5); and
a second resin member 4 provided on the first resin member and supporting the outer peripheral portion of the collector via the first resin member,
wherein the respective first resin members for the bipolar electrodes adjacent to each other in a stacking direction of the plurality of bipolar electrodes are connected to each other by a portion, or portion 3 perpendicular to resin 3 that is parallel to collector, made of the same material as a material of the first resin member (P32. 39; Fig. 4)
 wherein the second resin member 4 comprises a portion covering an outer side of the first resin member, the outer side extending in the stacking direction (Fig. 4)
Higaki fails to teach the first resin members adjacent to each other are connected to each other by a welded portion, and instead teaches this portion is molded (P39); however, Schaffer, in a similar field of endeavor related to bipolar battery assemblies, teaches using a resin layer on the edge of plates to protect and seal it (P45). Schaffer teaches that the resin on the peripheral portion of the plates may be molded or welded (P6. 45). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the welding technique of Schaffer, to have the portion of Higaki be a welded portion made of the same material as the first resin material, as it would provide the predictable result of bonding and protecting the plates. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Higaki teaches embodiments using a plurality of bipolar electrodes and examples of the bipolar electrodes not protruding outside of the cell casing (P39-40). While Higaki is silent in teaching a plurality of bipolar electrodes in a device with the configuration of the electrode embodiment of Fig. 4, one of ordinary skill in the art would know that including multiple bipolar electrodes in a device is well known and can be done to increase the device capacitance. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a plurality of bipolar electrodes, to teach a desired voltage in a device using the configuration shown in Fig. 4 of Higaki, which is taught to improve adhesion between bipolar plates and cell casing (P39). Furthermore, the mere duplication of parts (i.e. bipolar plates), without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Modified Higaki is silent in teaching the welded portion extends from a first bipolar electrode of the plurality of bipolar electrodes disposed at a first end to a second bipolar electrode of the plurality of bipolar electrodes disposed at a second end in the stacking direction of the plurality of bipolar electrodes; however, one of ordinary skill in the art could easily combine the welded portions by connecting them together to hold the electrodes in place relative to one another as it would not produce a new or different function. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have a plurality of electrodes stacked within the device to increase capacity and to have the welded portion that is provided on the outer side of the first resin member extend from a first bipolar electrode of the plurality of bipolar electrodes disposed at a first end to a second bipolar electrode of the plurality of bipolar electrodes disposed at a second end in the stacking direction of the plurality of bipolar electrodes. Furthermore, the use of a one-piece, integrated construction (i.e. joining the welded portion) instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).
Regarding claim 5, modified Higaki teaches the welded portion is arranged on each side of the collector having a rectangular shape as viewed from the stacking direction of the plurality of bipolar electrodes (Fig. 4).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Higaki in view of Schaffer as applied to at least claim 1 above and further in view of Kelley (US 2009/0053601). 
Regarding claim 7, modified Higaki teaches the power storage device of claim 1, the rejection which is included herein in its entirety. 
Modified Higaki is silent in teaching he first resin members overlap each other in the stacking direction of the plurality of bipolar electrodes, and the first resin members adjacent to each other are in contact with each other and welded to each other to form the welded portion; however; Kelley, in a similar field of endeavor related to bipolar electrodes with a support frame (P15-22; Fig. 2-3), teaches including a plurality of bipolar electrodes adjacent to one another with a supporting frame 26 on either side of the current collector 24/25 wherein the first resin members overlap each other in the stacking direction of the plurality of bipolar electrodes and the first resin members 26 are in contact with each other (P36-37 to allow more electrodes within the assembly to reach a desired voltage) and welded to each other to form the welded portion. Kelley teaches the frames, or resin members can be joined together by any suitable method such as welding, molding, injection or adhesion (P15-18. 36; Fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the first resin members of modified Higaki overlap each other in the stacking direction of the plurality of bipolar electrodes, to reach a desired voltage of the device while minimizing the device size, and the first resin members adjacent to each other are in contact with each other and welded to each other to form the welded portion, as taught by Kelley to improve handling. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Claims 1, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Meadows et al. (5,527,642).
Regarding claim 1, Meadows teaches a power storage device comprising:
	a plurality of bipolar electrodes 2 being stacked, each of the plurality of bipolar electrodes including a collector having a first surface and a second surface opposite to the first surface, a positive electrode layer 24/26 provided on the first surface, and a negative electrode layer 24/26 provided on the second surface (Col. 4 [13-50]);
a first resin member 6 provided on at least one surface of the first surface and the second surface in at least a portion of an outer peripheral portion of the collector; and 
	a second resin member 60 provided on the first resin member 6 and supporting the outer peripheral portion of the collector via the first resin member
	wherein the respective first resin members for the bipolar electrodes adjacent to each other in a stacking direction of the plurality of bipolar electrodes are connected to each other 
wherein the second resin member, or frame 60 comprises a portion covering an outer side of the first resin member, the outer side extending in the stacking direction (Col. 5 [27-33]; Fig. 14). 
Meadows teaches that the stack is bonded together (Col. 3 [45-49]; Fig. 14) or made integral with a wall made of the same material as the first resin member (thermoplastic or thermoset) (Col. 4 [34-62]; Col. 5 [12-17])
Meadows teaches the respective first resin members for the bipolar electrodes adjacent to each other in a stacking direction of the plurality of bipolar electrodes are connected to each other by a portion, or spacer frame 30 which are nested together, or not molded together to prevent lateral shifting. Meadows also teaches that the spacer frame 30 can be removed and instead the electrode frame 6, or first resin member can be widened in the direction normal to the principal plane (Col. 4 [47-52]). Meadows is silent in teaching the nesting can form the connection via welding; however, Meadows teaches combining the frames and parts can be done with welding, or heat sealing (Col. 3 [45-49]; Fig. 14). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the respective first resin members for the bipolar electrodes adjacent to each other in a stacking direction connected to each other by widening the frames and connecting using a welded portion of the same material (welding first portions together) as the first resin member, to prevent lateral shifting that may occur with molding, and therefore the welded portion is provided on the outer side of the first resin member and extends from a first bipolar electrode of the plurality of bipolar electrodes disposed at a first end to a second bipolar electrode of the plurality of bipolar electrodes disposed at a second end in the stacking direction of the plurality of bipolar electrodes. Furthermore, one of ordinary skill in the art would be able to form the welded portion in this way particularly since the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04 V B).  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 5, modified Meadows teaches the welded portion 6 is arranged on each side of the collector having a rectangular shape as viewed from the stacking direction of the plurality of bipolar electrodes (Fig. 5-6. 14).
Regarding claim 7, modified Meadows teaches the first resin members 6 overlap each other in the stacking direction of the plurality of bipolar electrodes (Col. 2 [34-40]. Col. 4 [47-52]; Fig. 14), and the first resin members adjacent to each other (by widening the frames to nest with one another) are in contact with each other and welded to each other to form the welded portion. 
Response to Arguments
Applicant’s arguments are directed to the amended claims, which are addressed above, in full, in the new rejection. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729